DETAILED ACTION
Claim(s) 1-5 as filed 8/13/2020 are pending for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 11/05/2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-0140130 application as required by 37 CFR 1.55.
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  “a backup ring ae” should be “a backup ring are”.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-5 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach the combination of limitations set forth in claim 1.  
Nohara et al. (US Patent 9599225) teaches a valve plug 20 for blocking a vent port 10 in a circuit.  However, Nohara fails to teach the valve assembly “the valve assembly controls charging and discharging of hydrogen in a hydrogen fuel cell-based vehicle”.  It is noted that although this limitation is recited in the preamble of the claim, the recitation positively recites that the assembly “controls” charging and discharging of hydrogen and therefore the claim is seen to require such a connection between the valve assembly and the hydrogen fuel-cell based vehicle.  Nohara does teach a movable ring 30 (the o-ring 30 is compressible and therefore is seen as “movable”), however the ring 30 is not reasonably seen as having a ventilation hole because fluid cannot vent through the opening of ring 30 during normal use of the device.
Vent valves which control charging and discharging of hydrogen in a hydrogen fuel cell-based vehicle are known as evidenced by applicant’s admitted prior art (Figure 3).  However, the admitted prior art fails to teach the vent ring as claimed.
Keiser (US Patent 8100149) teaches an air vent device which includes a vent ring 106 movably received (due to the distance between 108 and 106; i.e. this distance allows for movement of 106) in a distal portion of the transfer channel and having a ventilation hole 106ib communicating with a main portion of the transfer channel.  Keiser does teach a threaded body 104, however, this element is not seen to be readable on the recited “vent valve” element because the body 104 and core 106 are connected using an interference fit (col. 4, lines 22-29).  Therefore, body 104 is not seen to be “screw-coupled to the transfer channel to open or close the ventilation hole” .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ceroke (US Patent 4986502) and Engelking (US Patent 3893487) both teach plug valves with flexible sealing members.
This application is in condition for allowance except for the following formal matters: 
The drawing objections and claim objection of claim 4.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753